DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement submitted on 05/28/2020 has been considered by the Examiner and made of record in the application filed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-11 and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Somani et al. (US 2016/0055693 herien Somani).
Regarding claim 1, Somani teaches apparatus (1) for secure local access to an asset and validation with a mobile device (10) (read as validation and enforcement application 132a) (Somani – Figure 4, Figure 5, and [0059]-[0060]), characterised in that it comprises wireless communication means and proximity detection means (read 
i) issue a wireless beacon (S1), periodically, through the wireless communication means, and comprising an information associated with the apparatus (read as beacon 140 and beacon 176 may broadcast a message every x milliseconds; the message may include a unique ID or a set of IDs) (Somani – [0034] and [0060]), 
ii) detect a first proximity value (S2a) of said mobile device (10) via said proximity detection means (read as unique identifiers received from beacons at the mobile device may invoke a detection mode in the mobile device to determine whether the mobile device is in proximity to at least one of the zone computers 150 or the enforcement computer 175 in the validation and enforcement area 101) (Somani – [0035]), 
iii) detect a second proximity value (S2b) of said mobile device (10) via said wireless communication means, on receipt of an at least one wireless message issued by the mobile device (10), the apparatus (1) being further configured to, based on said first proximity value and second proximity value, determine a detected proximity (S3) and cause a certain action to initiate (S4), in an asset, based on such detected proximity (read as to determine whether the mobile device is in proximity to a zone computer or the enforcement computer 175, the unique beacon identifiers, RSSI, transmission power, etc. are used to identify the location of the mobile device; if the 
Regarding claim 2 as applied to claim 1, Somani further teaches wherein said proximity detection means comprise a proximity sensor, optionally a capacitive sensor, or near communication means, optionally based in the Near Field Communication protocol (NFC) (read as beacons 140 may be Bluetooth, Bluetooth Low Energy (BLE), or near-field communication (NFC) beacons) (Somani – [0026]).
Regarding claim 3 as applied to claim 1, Somani further teaches wherein said wireless communication protocol consists of a wireless local area network protocol, preferably based in the Bluetooth protocol, more preferably Bluetooth Low Energy (BLE) (read as beacons 140 may be Bluetooth, Bluetooth Low Energy (BLE), or near-field communication (NFC) beacons) (Somani – [0026]).
Regarding claim 4 as applied to claim 3, Somani further teaches wherein the wireless beacon and the received wireless message are of a same wireless communication protocol (read as beacons 140 may be Bluetooth, Bluetooth Low Energy (BLE), or near-field communication (NFC) beacons) (Somani – [0026]).
claim 5 as applied to claim 3, Somani further teaches wherein the wireless communication means are configured to determine the second proximity value of said mobile device (10) via Radio Signal Strength Indicator (RSSI) of said wireless message, measured as received in the wireless communication means (read as in detection mode, to determine whether the mobile device is in proximity to a zone computer or the enforcement computer 175, signal strength of the beacon are used to identify the location of the mobile device) (Somani – [0035]).
Regarding claim 6 as applied to claim 1, Somani further teaches wherein it is further configured to only cause said certain action to initiate where the received wireless message from the mobile device (10) comprises a pre-specified identification (read as zone computer 150a and the validation and enforcement application 132a on the mobile device 130a may enter into authentication; after authentication, data is exchanged between the zone computer 150a and the validation and enforcement application 132a for validation; authentication may include determination of keys for secure communication) (Somani – [0057], and [0063]).
Regarding claim 7 as applied to claim 6, Somani further teaches wherein said pre-specified identification consists of an unique key which encrypts the wireless message, preferably such unique key consisting of a public key, and the apparatus (1) decrypting the wireless message with a private key, the private key and the public key consisting of a key pair associated with the apparatus (read as mutual authentication result in a generation of a key or set of keys that are then used for further encryption, decryption, etc.) (Somani – [0063]).
claim 9 as applied to claim 1, Somani further teaches wherein it is further configured so that said certain action is caused to initiate when said detected proximity is within a pre-defined interval, preferably when the first proximity value is within a pre-defined interval of physical proximity detection and the second proximity value is within a pre-defined value of radio frequency signal strength measurement (read as signal strength such as received signal strength indicator (RSSI), broadcast zone, broadcast accuracy of the beacon signal to identify the location of the mobile device) (Somani – [0035]).
Regarding claim 10 as applied to claim 1, Somani teaches wherein it is further configured so that the action is only caused to initiate on receipt of a further command from the mobile device (Somani – [0057], and [0063]).

Regarding claim 11, Somani teaches system for secure local access to an asset and validation with a mobile device (1) (read as validation and enforcement application 132a) (Somani – Figure 4, Figure 5, and [0059]-[0060]), characterized in that it comprises an apparatus (1) for secure local access to an asset and validation with a mobile device (1), the apparatus comprising wireless communication means and proximity detection means (read as beacons using Bluetooth, Bluetooth Low Energy (BLE), or near-field communication (NFC) beacons; beacons may be part of a local positioning system such as IBEACONS to wirelessly determine the position of the mobile devices 130 inside area 101) (Somani – [0026], [0033]), the apparatus (1) being configured to:

ii) detect a first proximity value (S2a) of said mobile device (10) via said proximity detection means (read as unique identifiers received from beacons at the mobile device may invoke a detection mode in the mobile device to determine whether the mobile device is in proximity to at least one of the zone computers 150 or the enforcement computer 175 in the validation and enforcement area 101) (Somani – [0035]), 
iii) detect a second proximity value (S2b) of said mobile device (10) via said wireless communication means, on receipt of an at least one wireless message issued by the mobile device (1), the apparatus (1) being further configured to, based on said first proximity value and second proximity value, determine a detected proximity (S3) and cause a certain action to initiate (S4), in an asset, based on such detected proximity, wherein the system further comprises at least one mobile device (10), such mobile device (1) being configured to issue a wireless message (S12b) directed to the apparatus (1) subsequently to the wireless beacon issued by such apparatus (S1) (read as to determine whether the mobile device is in proximity to a zone computer or the enforcement computer 175, the unique beacon identifiers, RSSI, transmission power, etc. are used to identify the location of the mobile device; if the mobile detects that it is in the validation and enforcement are 101, it may engage in communication with the 
Regarding claim 13 as applied to claim 11, Somani further teaches wherein the backend server and the mobile device (10) are configured to communicate via a wireless network, preferably Wi-fi or a cellular network, more preferably 2.5G, 3G, 4G or 5G (read as Wi-Fi interface or cellular interface) (Somani – [0091] and [0095]).
Regarding claim 14 as applied to claim 11, Somani further teaches wherein it further comprises a access device, such access device being connected to the asset in which the action is caused to initiate based on said detected proximity, the asset consisting preferably of one of the following:
a door with a lock, the action caused to initiate being the opening or closing of the lock (read as adjacent doors to get in and out of the subway car) (Somani – [0039]),
a lighting system, the action caused to initiate being the turning on or off of such lighting system,
a gate, optionally a parking barrier or a public transport gate, the action caused to initiate being the grant the access through the barrier or gate, preferably opening or 
a ticket validation device, the action caused to initiate being the actuation of validation signalling, preferably a light and/or a sound (read as system may be used to execute fare payment for validation or to confirm that the ticket has been purchased and fare has been paid for) (Somani – [0022]),
a car washing machine, the action caused to initiate being the initiation or stoppage of the procedure of the car washing machine,
a fuel pump, the action caused to initiate being the dispensing or stoppage of dispensing of fuel,
means for charging an electrical vehicle, the action caused to initiate consisting of initiating the charging process of an electrical vehicle.
Regarding claim 15 as applied to claim 11, Somani further teaches further comprising a plurality of apparatuses (1) (read as beacons 140) (Somani – Figure 1, [0026]), the mobile device (10) is configured to determine a proximity to each of said apparatuses (1) and, based on said proximity to each of said apparatuses (1), determine the information associated with the apparatus (1) comprised in the wireless beacon issued by the apparatus (1) to be included in the message sent to the backend server (Somani – [0026]).

Regarding claim 16, Somani teaches method for secure local access to an asset and validation with a mobile device (10) (read as validation and enforcement 
a) issue of a wireless beacon (S1), periodically, by an apparatus (1) through wireless communication means, and such beacon comprising an information associated with the apparatus (1) (read as beacon 140 and beacon 176 may broadcast a message every x milliseconds; the message may include a unique ID or a set of IDs) (Somani – [0034] and [0060]),
b) detection of a first proximity value (S2a) of said mobile device (10) by said apparatus (1), via proximity detection means (read as unique identifiers received from beacons at the mobile device may invoke a detection mode in the mobile device to determine whether the mobile device is in proximity to at least one of the zone computers 150 or the enforcement computer 175 in the validation and enforcement area 101) (Somani – [0035]),
c) issue of an at least one wireless message (S12b) by the mobile device (10) (read as mobile device 130 listens for the broadcasts from the beacons 140, which may contain the unique identifiers for each beacon or inputs from which contains the unique identifiers) (Somani – [0035]),
d) detection of a second proximity value (S2b) of said mobile device (10) via said wireless communication means, on receipt of said wireless message issued (read as when a mobile device is in range of one or more of the beacons 140, unique identifiers received from the beacons at the mobile device may invoke a detection mode in the mobile device to determine whether the mobile device is in proximity to at least one of 
e) determination of a detected proximity (S3) by the apparatus (1), based on said first proximity value and second proximity value (read as to determine whether the mobile device is in proximity to a zone computer or the enforcement computer 175, the unique beacon identifiers, RSSI, transmission power, etc. are used to identify the location of the mobile device; if the mobile detects that it is in the validation and enforcement area 101, it may engage in communication with the zone computer or the enforcement computer 175 for validation or enforcement) (Somani – [0035]),
f) causing of a certain action to initiate (S4), in an asset, based on such detected proximity (read as to determine whether the mobile device is in proximity to a zone computer or the enforcement computer 175, the unique beacon identifiers, RSSI, transmission power, etc. are used to identify the location of the mobile device; if the mobile detects that it is in the validation and enforcement area 101, it may engage in communication with the zone computer or the enforcement computer 175 for validation or enforcement, wherein the mobile device may start sending message broadcasts over the wireless interface like a beacon; the zone computer or the enforcement computer 175 may use the unique mobile device ID to identify the mobile device or the services/characteristics advertised, broadcasted, transmitted, and/or supported by the mobile device or the fare payment application on the mobile device) (Somani – [0035]).
Regarding claim 17 as applied to claim 16, Somani further teaches wherein the wireless beacon and the received wireless message are of a same wireless 
Regarding claim 18 as applied to claim 16, Somani further teaches wherein said certain action is only caused to initiate where the received wireless message from the mobile device (10) comprises a pre-specified identification, preferably said pre-specified identification consisting of an unique key which encrypts the wireless message, preferably such unique key consisting of a public key, and the apparatus (1) decrypting the wireless message with a private key, the private key and the public key consisting of a key pair associated with the apparatus (read as zone computer 150a and the validation and enforcement application 132a on the mobile device 130a may enter into authentication; after authentication, data is exchanged between the zone computer 150a and the validation and enforcement application 132a for validation; authentication may include determination of keys for secure communication; mutual authentication result in a generation of a key or set of keys that are then used for further encryption, decryption, etc.) (Somani – [0057], and [0063]).
Regarding claim 19 as applied to claim 16, Somani further teaches wherein it further comprises the steps of: on receipt of the wireless beacon (S10) of step a), issue of a message by the mobile device (10) and directed to a backend server, such message comprising: an identifier of the mobile device (10) and the identification of the apparatus (1) comprised in the wireless beacon issued by the apparatus, on receipt of the message of the previous step, issue of a reply message by the backend server and directed to the mobile device (10), such reply message comprising said unique key .

Allowable Subject Matter
Claim 8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101.  The examiner can normally be reached on Monday - Friday 8:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/APRIL G GONZALES/Primary Examiner, Art Unit 2648